Citation Nr: 1231291	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for any acquired psychiatric disorder, claimed as secondary to service-connected status post left fibula fracture and/or left ear hearing loss.

ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1980, to June 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the Veteran initially requested a hearing before the Board, in a September 2010 submission, he requested that the hearing be cancelled and that his case decided on the evidence of record.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain outstanding VA treatment records, relevant Social Security Administration (SSA) records, private treatment records, and to obtain a VA examination.  

First, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2011).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant SSA records, and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Here, VA medical records since October 2010 should be obtained.  

Further, the Veteran stated at his December 2008 VA examination that he had been seeing a private psychiatrist since 1998.  This assertion was further made in an August 2009 letter from another private psychiatrist.  The letter stated that the Veteran was treated by the first private psychiatrist from 1998 to 2008 and that he had been seen by the second private psychiatrist from 2008 to the date of the letter.  The Veteran should be given an opportunity to supply these records.  

In addition, the Veteran's VA treatment records reflect that he is in receipt of SSA disability, but the claims file does not contain any records relating to this.  As such, these records should be obtained.  

Remand is also required to obtain an adequate examination regarding the Veteran's psychiatric disorder.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, because the scope of a psychiatric disability claim includes any disability that may reasonably be encompassed by the claimant's description of that claim, reported symptoms, and other information of record, the requested examination must be conducted accordingly.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board finds that the December 2008 VA examination and April 2009 addendum opinion were not adequate for decisional purposes.  First, both of these opinions only addressed the Veteran's depressive disorder and did not discuss any other currently existing psychiatric disorders.  For instance, a December 2012 VA treatment record shows that the Veteran was diagnosed with a mood disorder and depressive disorder.  In addition, in a recently submitted opinion, the Veteran's private psychiatric treatment provider provided a positive nexus opinion for the Veteran's psychiatric symptoms as related to his status post left fibula fracture.  It further diagnosed a relationship between the Veteran's major depressive disorder to a schizoaffective disorder.  A new examination is necessary in order to evaluate the etiological relationship of all previously diagnosed psychiatric disorders as well as reconcile the findings in the two prior VA opinions with the private medical opinion.  Further, the examiner in the new VA examination must take any additionally obtained evidence into account when rendering an opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any medical records that pertain to his psychiatric disorder.  The AMC must specifically request the Veteran provide information regarding his private psychiatric treatment from 1998 to 2008 and his private psychiatric treatment provided by Dr. S. from 2008 to present.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  

2. Contact the SSA and obtain all relevant disability determination records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

3. Contact the appropriate VA Medical Center and obtain current VA records since October 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to obtain evidence as to the etiology of any diagnosed psychiatric disorder, including major depressive disorder and mood disorder.  

The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record as to the following:  

Is it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was caused by the Veteran's status post left fibula fracture and/or left ear hearing loss?  

Is it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was aggravated by the Veteran's status post left fibula fracture and/or left ear hearing loss?  

In rendering your opinions, please state your agreement or disagreement May 2009 private medical opinion.  

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


